UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR/S CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-7852 Exact name of registrant as specified in charter:USAA MUTUAL FUNDS TRUST Address of principal executive offices and zip code: 9 SAN ANTONIO, TX78288 Name and address of agent for service:CHRISTOPHER P. LAIA USAA MUTUAL FUNDS TRUST 9 SAN ANTONIO, TX78288 Registrant's telephone number, including area code:(210) 498-0226 Date of fiscal year end:DECEMBER 31, Date of reporting period:JUNE 30, 2010 ITEM 1.SEMIANNUAL REPORT TO STOCKHOLDERS. USAA NASDAQ-- SEMIANNUAL REPORT FOR PERIOD ENDED JUNE 30, 2010 [LOGO OF USAA] USAA(R) [GRAPHIC OF USAA NASDAQ-] SEMIANNUAL REPORT USAA NASDAQ- JUNE 30, 2010 FUND OBJECTIVE SEEKS TO MATCH, BEFORE FEES AND EXPENSES, THE PERFORMANCE OF THE STOCKS COMPOSING THE NASDAQ-100 INDEX. TYPES OF INVESTMENTS Under normal market conditions, at least 80% of the Fund's assets will be invested in the common stocks of companies composing the Nasdaq-100 Index. IRA DISTRIBUTION WITHHOLDING DISCLOSURE We generally must withhold federal income tax at a rate of 10% of the taxable portion of your distribution and, if you live in a state that requires state income tax withholding, at your state's set rate. However, you may elect not to have withholding apply or to have income tax withheld at a higher rate. If you wish to make such an election, please call USAA Investment Management Company at (800) 531-USAA (8722). If you must pay estimated taxes, you may be subject to estimated tax penalties if your estimated tax payments are not sufficient and sufficient tax is not withheld from your distribution. For more specific information, please consult your tax adviser. TABLE OF CONTENTS PRESIDENT'S MESSAGE 2 MANAGER'S COMMENTARY 4 FUND RECOGNITION 6 INVESTMENT OVERVIEW 7 FINANCIAL INFORMATION Portfolio of Investments 11 Notes to Portfolio of Investments 17 Financial Statements 18 Notes to Financial Statements 21 EXPENSE EXAMPLE 34 ADVISORY AGREEMENTS 36 THIS REPORT IS FOR THE INFORMATION OF THE SHAREHOLDERS AND OTHERS WHO HAVE RECEIVED A COPY OF THE CURRENTLY EFFECTIVE PROSPECTUS OF THE FUND, MANAGED BY USAA INVESTMENT MANAGEMENT COMPANY. IT MAY BE USED AS SALES LITERATURE ONLY WHEN PRECEDED OR ACCOMPANIED BY A CURRENT PROSPECTUS, WHICH PROVIDES FURTHER DETAILS
